MEMORANDUM DECISION
                                                                      Jun 15 2015, 10:05 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Chris Palmer Frazier                                      Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                Karl M. Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Camryn S. Matthews,                                      June 15, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               70A05-1501-CR-25
              v.                                               Appeal from the Rush Superior
                                                               Court.
                                                               The Honorable Brian D. Hill, Judge.
      State of Indiana,                                        Cause No. 70D01-1404-FA-147
      Appellee-Plaintiff.




      Barteau, Senior Judge


                                       Statement of the Case
[1]   Camryn Matthews appeals his sentence of eight years for his conviction of

      possession of a controlled substance as a Class C felony. Ind. Code § 35-48-4-7

      (2011). We affirm.

      Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015      Page 1 of 6
                                                     Issue
[2]   Matthews presents one issue for our review, which we restate as: whether

      Matthews’ sentence is inappropriate.


                               Facts and Procedural History
[3]   On September 30, 2013, Matthews sold $30 of methamphetamine to a

      confidential informant who was working with a narcotics investigator for the

      Rushville Police Department. The sale occurred within 1,000 feet of a public

      park. On October 15, 2013, Matthews sold 4 pills of hydrocodone, a controlled

      substance, for $30 to a confidential informant within 1,000 feet of a family

      housing complex.


[4]   Based upon these incidents, Matthews was charged with dealing in

      methamphetamine, as a Class A felony, Indiana Code section 35-48-4-1.1

      (2006); possession of methamphetamine, as a Class B felony, Indiana Code

      section 35-48-4-6.1 (2006); dealing in a controlled substance, as a Class A

      felony, Indiana Code section 35-48-4-2 (2011); and possession of a controlled

      substance, as a Class C felony, Indiana Code section 35-48-4-7. Matthews was

      arrested on these charges, and he later posted bond and was accepted into the

      community corrections program. However, Matthews had a positive drug

      screen in community corrections. Due to this violation, Matthews’ bond was

      revoked, and he was charged with additional offenses.


[5]   Matthews pleaded guilty to possession of a controlled substance within 1,000

      feet of a family housing complex, as a Class C felony. In exchange for

      Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015   Page 2 of 6
      Matthews’ plea, the State dismissed the remaining charges in the instant cause

      as well as the new charges relating to his positive drug screen in community

      corrections. The trial court sentenced Matthews to eight years executed. It is

      from this sentence that Matthews now appeals.


                                   Discussion and Decision
[6]   Matthews’ sole contention on appeal is that his eight-year sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. We may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we determine that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Ind. Appellate Rule 7(B). However, “we must and should exercise

      deference to a trial court’s sentencing decision, both because Rule 7(B) requires

      us to give ‘due consideration’ to that decision and because we understand and

      recognize the unique perspective a trial court brings to its sentencing decisions.”

      Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). A defendant bears

      the burden of persuading the appellate court that his or her sentence has met the

      inappropriateness standard of review. Anglemyer v. State, 868 N.E.2d 482, 494

      (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007).


[7]   We begin by recognizing that the advisory sentence for a Class C felony at the

      time of the commission of Matthews’ offense was four years, with two years

      being the minimum sentence and eight years being the maximum sentence. See

      Ind. Code § 35-50-2-6 (2005).


      Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015   Page 3 of 6
[8]    Next we turn to the nature of the offense. Here, although Matthews was

       convicted only of possession of a controlled substance within 1,000 feet of a

       family housing complex as a Class C felony, the full facts of the case support

       charges of dealing in a controlled substance within 1,000 feet of a family

       housing complex as a Class A felony, and dealing and possessing

       methamphetamine within 1,000 feet of a public park as Class A and B felonies,

       respectively. In both instances, Matthews sold drugs near family-oriented areas

       for which our legislature has provided more protection from certain crimes like

       drug dealing.


[9]    With regard to the character of the offender, we observe that Matthews has a

       criminal history dating back to 2003 when he was convicted of possession of

       methamphetamine as a Class D felony. He continued committing offenses,

       including felony counterfeiting in 2009, misdemeanor visiting a common

       nuisance in 2011, and felony theft in 2012. Thus, Matthews’ criminal history

       consists of four convictions, three of which are felonies.


[10]   Matthews admits he has a drug addiction and that this addiction is the

       underlying cause for his criminal activity. He seeks a shorter sentence so that

       he can obtain treatment for his addiction. However, he has shown little interest

       or effort in addressing his addiction. For example, he received treatment for

       twelve weeks in 2003 but, as evidenced by his criminal history and his

       admission to his ongoing addiction, he failed to take advantage of that

       opportunity to turn his life around. Even more telling, when the trial court gave

       him the opportunity to address his addiction and enter the community

       Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015   Page 4 of 6
       corrections program in this very case, he again squandered the opportunity. He

       tested positive for amphetamines, methamphetamines, morphine, and

       benzodiazepines, causing his bond to be revoked, his removal from the

       program, and the filing of new charges. If Matthews truly wants to control his

       addiction, the Department of Correction offers substance abuse programs.


[11]   Finally, Matthews likens his case to that of the defendant in Norris v. State, 27

       N.E.3d 333 (Ind. Ct. App. 2015) and argues that he, too, should receive a

       reduced sentence. Norris sold a small number of hydrocodone pills to a

       confidential informant during a controlled buy. Norris pleaded guilty to a Class

       B felony and was sentenced to twenty years executed. On appeal, a panel of

       this Court determined that although Norris has a criminal history and was on

       probation when he committed the offense, given the small amount of pills that

       were sold to a confidential informant during a controlled buy, a sentence of

       twelve years with eight executed and four years of supervised probation was

       appropriate.


[12]   Norris involved only one buy, and the probation department recommended a

       twelve-year sentence with six years suspended to probation, which Norris’

       counsel indicated was fair. Although Matthews’ case is like the Norris case in

       that it involves a small amount of drugs, that is where the similarity ends.

       Matthews sold drugs on two occasions, both near family-oriented areas. The

       probation department gave no recommendation and deferred to the trial court.

       In addition, there was overwhelming evidence of Matthews’ ongoing and



       Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015   Page 5 of 6
       escalating drug addiction and failure to benefit from addiction programs offered

       to him.


[13]   In the instant case, it is clear that prior brushes with the law as well as attempts

       at substance abuse programs have proven ineffective to rehabilitate Matthews,

       and this offense is further evidence that a longer period of incarceration is

       appropriate. Matthews has not carried his burden of persuading this Court that

       his sentence has met the inappropriateness standard of review. See Anglemyer,

       868 N.E.2d at 494.


                                                Conclusion
[14]   For the reasons stated, we conclude that Matthews’ sentence is not

       inappropriate given the nature of the offense and the character of the offender.


[15]   Affirmed.


[16]   Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 70A05-1501-CR-25 | June 15, 2015   Page 6 of 6